IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                              September 2020 Term
                               _______________
                                                                         FILED
                                     No. 19-0777                    November 17, 2020
                                                                         released at 3:00 p.m.
                                   _______________                   EDYTHE NASH GAISER, CLERK
                                                                     SUPREME COURT OF APPEALS
                                                                          OF WEST VIRGINIA


                          STATE OF WEST VIRGINIA,
                           Plaintiff Below, Respondent

                                         v.

                         DAVID HIRAM WALKER, JR.,
                          Defendant Below, Petitioner

      ____________________________________________________________

                  Appeal from the Circuit Court of Preston County
                         The Honorable Steven L. Shaffer
                                Case No. 17-F-42

                               AFFIRMED
      ____________________________________________________________

                           Submitted: October 28, 2020
                            Filed: November 17, 2020

     Samuel P. Hess, Esq.                       Patrick Morrisey, Esq.
     Public Defender Corporation                Attorney General
     Kingwood, West Virginia                    Karen Villanueva-Matkovich, Esq.
     Counsel for Petitioner                     Deputy Attorney General
                                                Charleston, West Virginia
                                                Counsel for Respondent

JUSTICE WALKER delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT

              1.      “‘In reviewing the findings of fact and conclusions of law of a circuit

court concerning an order on a motion made under Rule 35 of the West Virginia Rules of

Criminal Procedure, we apply a three-pronged standard of review. We review the decision

on the Rule 35 motion under an abuse of discretion standard; the underlying facts are

reviewed under a clearly erroneous standard; and questions of law and interpretations of

statutes and rules are subject to a de novo review.’ Syl. Pt. 1, State v. Head, 198 W. Va.
298, 480 S.E.2d 507 (1996).” Syllabus Point 1, State v. Collins, 238 W. Va. 123, 792
S.E.2d 622 (2016).



              2.     “Where the language of a statute is clear and without ambiguity the

plain meaning is to be accepted without resorting to the rules of interpretation.’ Syl. Pt. 2,

State v. Elder, 152 W. Va. 571, 165 S.E.2d 108 (1968).” Syllabus Point 2, King v. West

Virginia’s Choice, Inc., 234 W. Va. 440, 766 S.E.2d 387 (2014).



              3.     West Virginia Code § 62-11B-9(b) (2017) permits a participant in a

home incarceration program to receive credit for time served while incarcerated in his

home only where the term of home incarceration was imposed as an alternative sentence

to another form of incarceration.




                                              i
WALKER, Justice:

              Petitioner David Hiram Walker, Jr. was convicted of a single count of grand

larceny by false pretenses and sentenced to one to ten years’ incarceration. The Circuit

Court of Preston County suspended Mr. Walker’s sentence in favor of three years’

probation, with the first year to be served on home confinement. After Mr. Walker’s

probation was revoked in June 2019, he was sentenced to the underlying one to ten years’

incarceration. Soon after, Mr. Walker filed a motion to correct illegal sentence under Rule

35(a) of the West Virginia Rules of Criminal Procedure, arguing that he should be credited

for time served on home incarceration as part of his probation.



              The circuit court denied Mr. Walker’s motion on the basis that West Virginia

Code § 62-11B-9(b) (2017) requires that defendants receive credit for time served on home

incarceration only if the home incarceration is an alternative sentence to another form of

incarceration, and because Mr. Walker’s home incarceration was not an alternative

sentence, but a condition of probation, he was not entitled to credit for time served.

Because we agree with the circuit court that defendants are not entitled to credit for time

served on home incarceration where the home incarceration is a condition of probation, we

affirm.



                I. FACTUAL AND PROCEDURAL BACKGROUND

              David Hiram Walker, Jr. pled guilty to grand larceny by false pretenses in

the Circuit Court of Preston County. On July 27, 2018, the circuit court sentenced Mr.

                                            1
Walker to one to ten years’ incarceration in a state correctional facility. The circuit court

suspended the sentence and imposed a three-year period of probation with the condition

that the first year be served on home confinement. The order set out several conditions of

probation, but did not elaborate on the terms of the home confinement. The parties allege

that the typical practice in Preston County is for the probation office to provide one form

listing the rules and regulations of probation and another form setting out the terms of home

confinement; apparently none of this information is included in the sentencing order. 1



               At some point during the first year of probation, Mr. Walker violated his

probationary terms. At that time, the circuit court did not revoke Mr. Walker’s probation

but rather ordered him to be incarcerated for 60 days under West Virginia Code § 62-12-

10(a)(2), which enables a court to impose a period of confinement up to sixty days for a

probationer’s first violation of any condition of supervision. Upon successful completion

of that short incarceration, Mr. Walker was returned to probation and home confinement.

When Mr. Walker again violated the terms of his probation, the circuit court revoked his

probation and ordered him to serve the original one-to-ten-year sentence of incarceration.

The circuit court further granted Mr. Walker credit for the sixteen days he spent

incarcerated prior to trial.




       1
        To the extent the circuit court does not, in fact, set forth the terms of home
confinement by order, we remind it of its duty to do so under West Virginia Code § 62-
11B-5 (2017) and this Court’s precedent in State v. McGuire, 207 W. Va. 459, 533 S.E.2d
685 (2000).

                                             2
              Soon after the revocation of his probation on June 19, 2019, Mr. Walker filed

a motion to correct an illegal sentence under Rule 35(a) of the West Virginia Rules of

Criminal Procedure. As basis for this motion, Mr. Walker argued that (1) he should have

received credit for time served during the 60-day incarceration; and (2) he should have

received credit for time served on home confinement (237 days). The circuit court granted

Mr. Walker’s request as to the 60-day incarceration. But, as to credit for time served while

on home incarceration as a condition of probation, the circuit court found under the plain

language of West Virginia Code § 62-11B-9(b) (2017) that defendants receive credit for

time served on home incarceration only when the defendant’s home confinement was an

alternative sentence to another form of incarceration. The circuit court further found that

defendants are not entitled to credit for time served under this statute when the home

incarceration is imposed as a condition of probation. So, the circuit court denied Mr.

Walker’s motion for credit for the 237 days that he spent on home incarceration as a

condition of probation. This appeal followed.



                             II. STANDARD OF REVIEW

              This Court reviews a circuit court’s decision on a motion under Rule 35 of

the West Virginia Rules of Criminal Procedure under this standard:

                     “[i]n reviewing the findings of fact and conclusions of
              law of a circuit court concerning an order on a motion made
              under Rule 35 of the West Virginia Rules of Criminal
              Procedure, we apply a three-pronged standard of review. We
              review the decision on the Rule 35 motion under an abuse of
              discretion standard; the underlying facts are reviewed under a
              clearly erroneous standard; and questions of law and

                                             3
                interpretations of statutes and rules are subject to a de novo
                review.” Syl. Pt. 1, State v. Head, 198 W. Va. 298, 480 S.E.2d
507 (1996).[2]

With this standard in mind, we proceed to address the arguments on appeal.



                                     III. DISCUSSION

                Mr. Walker’s single assignment of error on appeal is that the circuit court

should have given him credit for the time he spent on home confinement as a condition of

probation. As noted above, the circuit court determined that a plain reading of West

Virginia Code § 62-11B-9(b) precluded awarding Mr. Walker credit for time served

because his home incarceration was not an alternative sentence. Upon review of the

relevant statutes and case law, we agree.



                West Virginia Code § 62-11B-4(a) (2017) provides three possible bases

under which a court may order participation in a home incarceration program: (1) as a

condition of probation; (2) as a condition of bail; or (3) as an alternative sentence to another

form of incarceration. It is undisputed that Mr. Walker’s home incarceration program was

imposed as a condition of probation. West Virginia Code § 62-11B-9 sets forth the

procedures that courts must follow when a participant in a home incarceration program has

violated the requirements of that program:

                (a) If, at any time during the period of home incarceration,
                    there is reasonable cause to believe that a participant in a
                    home incarceration program has violated the terms and

       2
           Syl. Pt. 1, State v. Collins, 238 W. Va. 123, 792 S.E.2d 622 (2016).

                                               4
                    conditions of the circuit court’s home incarceration order,
                    he or she is subject to the procedures and penalties set forth
                    in [§ 62-12-10].

                 (b) If, at any time during the period of home incarceration,
                     there is reasonable cause to believe that a participant
                     sentenced to home incarceration by the circuit court has
                     violated the terms and conditions of the circuit court’s order
                     of home incarceration and the participant’s participation
                     was imposed as an alternative sentence to another form of
                     incarceration, the participant is subject to the same
                     procedures involving confinement and revocation as would
                     a probationer charged with a violation of the order of home
                     incarceration. Any participant under an order of home
                     incarceration is subject to the same penalty or penalties,
                     upon the circuit court’s finding a violation of the order of
                     home incarceration, as he or she could have received at the
                     initial disposition hearing: Provided, That the participant
                     shall receive credit towards any sentence imposed after
                     finding a violation for the time spent in home
                     incarceration.[3]



                 The circuit court reasoned that under the plain meaning of § 62-11B-9(b), a

home incarceration participant would only be entitled to credit for time served while on

home confinement if that home confinement were imposed as an alternative sentence to

another form of incarceration. And, because Mr. Walker’s participation in the home

confinement program was not imposed as an alternative sentence, but as a condition of

probation, Mr. Walker was not entitled to credit for time served for his time spent in home

incarceration.




       3
           W. Va. Code §§ 62-11B-9(a) and (b) (emphasis added).

                                                 5
                Mr. Walker argues that we should read § 62-11B-9(b) in two parts: (1) the

first sentence establishes that when a participant in a home incarceration program, where

the home incarceration is imposed as an alternative sentence, violates the terms of the home

incarceration the participant is subject to the same penalties and procedures that apply to

probation violations; and (2) the second sentence establishes that any home incarceration

program participant, even those whose home incarceration is not an alternative sentence,

may receive credit for time served for any time spent on home incarceration. We believe

Mr. Walker’s suggested interpretation of the statute is not only illogical, but also contrary

to its plain language.



                We have held that “‘[w]here the language of a statute is clear and without

ambiguity the plain meaning is to be accepted without resorting to the rules of

interpretation.’ Syl. Pt. 2, State v. Elder, 152 W. Va. 571, 165 S.E.2d 108 (1968).” 4 So,

we rely on the statute’s plain meaning because § 62-11B-9(b) is free from ambiguity. The

first sentence of § 62-11B-9(b) provides that subsection (b) applies only where “there is

reasonable cause to believe that a participant sentenced to home incarceration by the circuit

court has violated the terms and conditions of the court’s order of home incarceration and

the participant’s participation was imposed as an alternative sentence to another form of




       4
           Syl. Pt. 2, King v. West Virginia’s Choice, Inc., 234 W. Va. 440, 766 S.E.2d 387
(2014).

                                              6
incarceration[.]” 5      Both parties agree that this sentence is a clear limitation on the

applicability of § 62-11B-9(b) to only those participants whose home incarceration was

imposed as an alternative sentence.



                  The bone of contention arises in the second sentence. Mr. Walker argues that

the words “any participant” in that sentence apply broadly to all home incarceration

program participants. But, this is an illogical reading of this provision in light of the first

sentence’s explicit limitation of applicability of the provision to only those participants

whose home incarceration is imposed as an alternative sentence. If we were to read the

second        sentence   as   broadly   as   Mr.       Walker   suggests,   we   would   deprive

§ 62-11B-9(b) of any purpose because it would just be a restatement of § 62-11B-9(a).



                  Specifically, if we isolate the first sentence of § 62-11B-9(b), that section

would just provide that participants in a home incarceration program where the home

incarceration was imposed as an alternative sentence are “subject to the same procedures

involving confinement and revocation as would a probationer charged with a violation of

the order of home incarceration.” That is precisely what § 62-11B-9(a) already does.

Section 62-11B-9(a) directs that where “there is reasonable cause to believe that a

participant in a home incarceration program has violated the terms and conditions of the

circuit court’s home confinement order, he or she is subject to the penalties and procedures



         5
             W. Va. Code § 62-11B-9(b) (emphasis added).

                                                   7
set forth in [§ 62-12-10].” There is no language limiting the applicability of subsection (a),

so it applies broadly to all instances in which there is a violation of a home incarceration

order, including where the home incarceration is imposed as an alternative sentence.



              And, § 62-12-10 sets out the various procedures and penalties that apply to

probationers for violations of the terms of their probation, including the calculation of

credit for time served. More specifically, § 62-12-10(a)(3) provides that “[i]n computing

the period for which the offender is to be confined [after probation is revoked], the time

between his or her release on probation and his or her arrest may not be taken to be any

part of the term of his or her sentence.” 6 Returning to § 62-11B-9(a), if we were to apply

all of the procedures and penalties provided for in § 62-12-10, no participant in a home

confinement program would be entitled to credit for time served (absent actual

incarceration).



              Similarly, if we isolate the first sentence of § 62-11B-9(b), we would reach

the same result that no home incarceration program participant, including one whose home

incarceration was imposed as an alternative sentence, would be entitled to credit for time

served. As such, the only thing distinguishing subsections (a) and (b) is the second

sentence of § 62-11B-9(b), which provides that a “participant shall receive credit towards


       6
        However, we are careful to point out that that language does not bar credit for time
served when the probationer is actually incarcerated for purposes of a sentence under West
Virginia Code § 62-12-10(a)(2) because that provision explicitly permits credit for time
spent incarcerated pursuant to its terms.

                                              8
any sentence imposed after a finding of violation for the time spent in home incarceration.”

If the Legislature had intended that all home incarceration program participants receive

credit for time served in home incarceration, it would have included this second sentence

under § 62-11B-9(a) instead of § 62-11B-9(b). This is because subsection (a) applies

broadly to all forms of home incarceration, while, as stated several times above, subsection

(b) is limited by its first sentence to only apply where home incarceration was imposed as

an alternative sentence. We have previously stated that “courts must presume that a

legislature says in a statute what it means and means in a statute what it says there.” 7 So,

we conclude that West Virginia Code § 62-11B-9(b) (2017) permits a participant in a home

incarceration program to receive credit for time served while incarcerated in his home only

where the term of home incarceration was imposed as an alternative sentence to another

form of incarceration.



                Because there are no disputes as to the underlying facts in this matter, it is

clear that Mr. Walker was not entitled to credit for time served while on home

incarceration, because that home incarceration was imposed as a condition of probation

rather than as an alternative sentence to another form of incarceration. So, the circuit court

did not abuse its discretion in denying Mr. Walker’s Rule 35(a) motion to correct an illegal

sentence and we affirm.




       7
           King, 234 W. Va. at 444, 766 S.E.2d at 391.

                                               9
                              IV. CONCLUSION

            Based on the foregoing, we affirm the Circuit Court of Preston County’s

August 21, 2019 Order Denying Defendant’s Rule 35(a) Motion to Correct Illegal

Sentence.



                                                                         Affirmed.




                                       10